Title: To Benjamin Franklin from Giambatista Beccaria, [1775–76]
From: Beccaria, Giambatista
To: Franklin, Benjamin


Illustrissimo Signor Signor Padrone mio Colendissimo.
  A quest’ora avrete ricevuto risposta alle vostre direttavi per mezzo [blank in MS] riceverete anche questa per l’istesso canale, e potrete rispondermi per il medesimo; che così La spesa sarà tutta addosso a me, e riceverò lettere sicuramente; perciocchè le due penultime vostre hanno tardato, e le ho ricevute dalla posta come procedenti da questo nostro stato. Circa il fosforo repplico, che pe’ cristalli colorati non passano i raggi dell’istesso colore unicamente; ma passa la Luce composta con solamente alcun predominio del raggio del colore del cristallo; chè è (in confidenza) un’ asinagine il supporre altrimenti, e pretendere che il virefieri, rubescere, flavescere importi verde, rosso, giallo deciso; che per provare, che il fosforo rende la luce quale la bee appunto si dee provare, nel nostro caso, che rende la luce composta con quel predominio, ossia la luce ordinaria tinta più o meno del colore del cristallo secondochè il colore del cristallo traguardato contro un oggetto bianco è più intenso, e secondo chè la vivezza dell’altra luce traggittante ha meno eficacia a spegnere la tinta procedente dal colore del cristallo. Spero, che a quest’ora il Sig. Wilson sarà persuaso almanco dalla considerazione del fatto suo medesimo. E perchè il Sig. Wilson in questa occasione non [ha voluto] Onorarmi di alcuna sua, come io altra volta a lui mi diressi. Ciò avrebbe risparmiato pena a me più lunga, e a lui una svista. Per altro rallegratevi con lui sinceramente delle belle osservazioni sue. Avrete veduto, che io ingenuamente ho esposta la mia congettura sulla osservazione del fosforo rosso immerso ne’ raggi primigenii. Io ho vero piacere, se posso contribuire alla perfezione delle cose altrui; e altri pare, che non abbia maggior gusto, che di trovare in altri errore. E ciò fa, chè talora si pecchi de chi vuole trovare il peccato. Bramo sapere, se il Signr. Cavaliere Pringle ha ricevuto copia del mio nuovo libro, dell’elettricità del cièl sereno, nel quale sono dirette a lui due lettere; e se abbia egli preso ciò buon grado. Quando scrissi primamente dell’elettricismo artificiale mi diressi al Sig. Beccari presidente allora della academia di bologna; il quale essendo ora mancato (esso era osservatore diligente dell’atmosfera) m’è paruto bene dirigermi al Presidente di cotesta reale società, ove e le altre, e questa parte massimamente della Fisica particolarmente si coltiva etc. Mi sono diretto al Sig. Nawse, perchè ho dubitato, che voi seguitaste ad oscillare trall’inghilterra e la francia. Ora mi riraccomando per la distribuzione delle copie etc. etc. comè anche per la correzione della traduzione circa i seguenti punti massimamente.
  Alla pag. 354 alla linea 22 si dee leggere. I. Due corpi similmente elettrizzati si discostano amendue direttamente giusta La somma delle elettricità loro simili, e ciascuno giusta La massa sua inversamente. II. Due corpi contrariamente elettrizzati si accostano amendue direttamente giusta la somma delle elettricità loro contrarie, e ciascuno giusta la massa sua inversamente.
Alla pag. 355 al principio della linea seconda del num. 839 in vece di viluppo A si dee leggere viluppo B.
Alla pag. 394 si vogliono cambiare i due num. 915, 916 come segue.
915. In quarto Luogo se N abbia La dose naturale di fuoco (Tav. VIII), ed E (fig. 1.) sia elettrizzato per eccesso; ovvero D (fig. 2.) per difetto; allora il fuoco naturale di N nelle diverse parti della superficie sua senza dipartirsi da esso corpo N seconderà nelle diverse parti della superficie sua la tensione, o il rilassamento, cui L’eccesso di E, o il difetto di D inducono nel fuoco naturale dell’aria ambiente senza scagliarnelo via da ess’ aria; sicchè il fuoco naturale di N si bilicherà col fuoco rilassato, o teso dell’aria ambiente similmente che si bilicherebbe il fuoco di altr’aria, che fosse nel luogo di N; Epperò, siccome quest’aria, che fosse in Luogo di N per tale tensione o rilassamento non moverebbe, così non moverà il corpo N.
915. E di nuovo, siccome non moverebbe il corpo E, nè il corpo D, se dall’aria fossero unicamente attorniati, per la tensione, o rilassamento, che spanderebbero uniformemente in giro nel fuoco naturale di Lei, così non moveranno neppur’ essendovi il corpo N; perciocchè nel fuoco naturale di N si propagherà da E, o da D l’istessa azione, che si propagherebbe nel fuoco naturale dell’aria, che occupasse il luogo di N, e ne risulterà l’istessa reazione, che ne risulterebbe dal fuoco naturale di ess’aria.
La nota apposta al num. 915, la quale principia-Universalmente etc. si vuole lasciare.
Alla pag. 408 al principio della Linea 34 in vece di due avanti, si vuole leggere che avanti.
Alla pag. 412 lin. 20 elettricità che nel disgiungimento, si legga delle elettricità nel disgiungimento.
Alla pag. 418 al principio della lin. 35 si legga in MN.
Alla pag. 419 lin. 10 maggiore in Mn si legga maggiore in MN.
Queste correzioni sono oltre quelle che si trovano al fine del libro nell’errata corrige.
 
  TRANSLATION
  
My most illustrious and revered Master,
[1775–1776]
You will have by now received the answer to your letter, sent you through [blank in MS]. You will receive this, too, and be able to answer through the same channel; the cost will then be entirely mine, and I shall be sure of receiving the letters. Your two previous ones before the last were delayed, as a matter of fact, and I received them in the mail as if coming from our own state.
My answer about phosphorus is that rays of the same color as a crystal are not the only ones that pass through it, but that they pass through more brilliantly when they and it are the same color. It is stupid, between you and me, to suppose anything else, or that becoming greenish, reddish, yellowish means being actually green, red, yellow. In order to prove that phosphorus creates light, as it is absorbed by it, we have to prove in this case that it creates light by combining with that color which ordinary light receives from the crystal, depending on how strongly the crystal is colored when seen against a white background, and on the degree to which light passing through it can extinguish that color.
I hope that Mr. Wilson will by now be convinced, by studying his own facts if nothing else. For Mr. Wilson has not [seen fit?] on this occasion to honor me with any [communication], as [he did when] I addressed him before; it would have spared me a further effort and him an oversight. Congratulate him sincerely, nevertheless, on his sound observations. You will see that I have naively exposed my guess about the observations of red phosphorus immersed in the original rays. I am truly pleased if I can contribute to perfecting the ideas of others; some people, it seems, find their keenest pleasure in catching others at fault, and this sometimes leads the fault-finder into being at fault himself.
I should like to know whether Sir Pringle has received my new book on electricity in the serene sky, containing two letters addressed to him, and whether he took that in good part. When I first wrote about artificial electricity I addressed myself to Mr. Beccari, then president of the Bologna Academy; as he has now died (he was a diligent observer of the atmosphere) I thought it proper to address the president of the Royal Society in which physics is studied in all its branches, and particularly in this one. I addressed myself to Mr. Nourse because I did not know whether you were still shuttling between England and France. Now I again recommend distributing copies, etc., as well as correcting the translation, particularly on the following points:
On p. 354, line 22, it must read “I. Two bodies similarly electrified both move apart, directly according to the sum of their similar electricities and inversely according to their masses. II. Two bodies oppositely electrified move together, directly according to the sum of their opposite electricities and inversely according to their masses. ”
On p. 355, at the beginning of the second line of paragraph 839, instead of “tassel A” it must be read “tassel B.”
On page 394 the two paragraphs 915, 916, ought to be changed as follows:
915. “In the fourth place, if N (Plate VIII) is not electrified and E (fig. 1) is positively electrified or D (fig. 2) negatively electrified, then the natural fire of N will correspond in the different parts of its surface to the tension or relaxation which the excess of E or the deficiency of D bring about in the natural fire of the surrounding air, without drawing it out of that air. Thus the natural fire of N will balance the tense or relaxed fire of the surrounding air, just as the fire of air in the place of N would balance. Because such air that replaced N would not move in consequence of that tension or relaxation, so the body N will not move.”
915. “Again, just as the body E and the body D, if surrounded only by air, would not move because of the tension or relaxation that they uniformly release, so they will not move in the presence of the body N. For the same action that would spread from E or D into the natural fire of air in the place of N will spread into the natural fire of N, and with the same effect as would result from the natural fire of that air.”
The note to paragraph 915, which begins “Universally,” etc., should be deleted.
On p. 408 at the beginning of line 34, instead of “two before” it ought to read “that before.”
On p. 412 line 20, “electricity that in the disconnection” must read “the electricity in the disconnection.”
On p. 418 at the beginning of line 35 make it read “MN.”
On p. 419 line 10, “greater in Mn,” make it read “greater in MN.”
These corrections are in addition to those found in the errata at the end of the book.
